DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks on April 2, 2021. Claims 1, 10 and 16 have been amended. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response filed April 2, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Mallik et al. (US 2013/0016629) and Etemad et al. (US 9,572,063) are generally directed to various aspects of the techniques for performing network-assisted peer discovery with network coding, wherein a device generates a network-coded message based on a message assigned to the device and one or more messages received by the device from other devices, and transmits a proximity detection signal including the network-coded message to enable other devices to detect the device; the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference. 
However, in consideration of the claim amendments with arguments/remarks filed April 2, 2021, and further search, no prior art reference or a 
“in response to the detection of the OOB triggering event, activate a wireless interface capable of peer-to-peer communications;” and “transmit one or more discovery messages over the wireless interface substantially immediately after activation of the wireless interface to aid in discovery of a neighboring wireless device,” as specified in claim 1. 
“generate instructions to tune the wireless interface to a first discovery channel, wherein the first discovery channel is based, at least in part, on information exchanged during the out-of-band triggering event;” and “generate instructions to transmit one or more discovery messages over the wireless interface on the first discovery channel substantially immediately after activation of the wireless interface to aid in discovery of a neighboring wireless device,” as specified in claim 10. 
“in response to the detection of the OOB triggering event, activate a wireless interface configured for peer-to-peer communications, wherein activation of the wireless interface includes tuning the wireless interface to the first discovery channel;” and “Atty. Dkt. No.: 1888-53701Page 37 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.transmit one or more discovery messages over the wireless interface on the first discovery channel substantially immediately after activation of the wireless interface to aid in discovery of a neighboring wireless device,” as specified in claim 16. 
Dependent claims 2-9, 11-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473